Federal Natl. Mtge. Assn. v Gluck (2021 NY Slip Op 05953)





Federal Natl. Mtge. Assn. v Gluck


2021 NY Slip Op 05953


Decided on November 3, 2021


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 3, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
ROBERT J. MILLER
COLLEEN D. DUFFY
LARA J. GENOVESI, JJ.


2017-07416
2017-07420 
 (Index No. 11210/11)

[*1]Federal National Mortgage Association, etc., respondent, 
vHelen Gluck, et al., appellants, et al., defendants.


Yelena Sharova, Brooklyn, NY (Charles W. Marino of counsel), for appellants.
McCalla Raymer Leibert Pierce, LLC, New York, NY (Margaret S. Stefandl of counsel), for respondent.
 In an action to foreclose a mortgage, the defendants Helen Gluck and Joseph Gluck appeal from (1) an order of the Supreme Court, Kings County (Lawrence Knipel, J.), dated March 20, 2017, and (2) an order of the same court dated March 23, 2017. The order dated March 20, 2017, insofar as appealed from, granted those branches of the plaintiff's motion which were for summary judgment on the complaint insofar as asserted against those defendants, to strike their answer, and for an order of reference, and denied that branch of those defendants' cross motion which was for a hearing to determine whether the plaintiff met its obligation to negotiate in good faith pursuant to CPLR 3408(f). The order dated March 23, 2017, insofar as appealed from, granted the same relief to the plaintiff, and referred the matter to a referee to compute the amount due to the plaintiff.

DECISION & ORDER
By order to show cause dated January 15, 2021, the parties to the appeals were directed to show cause before this Court why an order should or should not be made and entered dismissing the appeals from the orders. By decision and order on motion dated June 23, 2021, the Court's motion was held in abeyance and referred to the panel of Justices hearing the appeals for determination upon the argument or submission thereof.
Upon the order to show cause and the papers filed in response thereto, and upon the argument of the appeals, it is
ORDERED that the Court's motion to dismiss the appeals from the orders is granted; and it is further,
ORDERED that the appeals are dismissed, without costs or disbursements.
The appeals from the orders must be dismissed on the ground that the right of direct appeal therefrom terminated with the entry in the action of an order and judgment of foreclosure and sale (one paper) of the Supreme Court, Kings County, dated January 12, 2018 (see Matter of Aho, 39 NY2d 241, 248). The issues raised on the appeals from the orders are brought up for review and [*2]have been considered on the appeal from that order and judgment of foreclosure and sale (Federal Natl. Mtge. Assn. v Gluck, ___ AD3d ___ [Appellate Division Docket No. 2018-03018; decided herewith]; see CPLR 5501[a]).
MASTRO, J.P., MILLER, DUFFY and GENOVESI, JJ., concur.

2017-07416
2017-07420	DECISION & ORDER ON MOTION
Federal National Mortgage Association, etc.,
respondent, v Helen Gluck, et al., appellants,
et al., defendants.
(Index No. 11210/11)

Motion by the appellants on appeals from two orders of the Supreme Court, Kings County, dated March 20, 2017, and March 23, 2017, respectively, in effect, for a declaration as to whether the appeals have been rendered academic or whether the appellants' CPLR 3408 claims of bad faith survive the alleged satisfaction of the mortgage. By decision and order on motion of this Court dated June 23, 2021, the motion was held in abeyance and referred to the panel of Justices hearing the appeals for determination upon the argument or submission thereof.
Upon the papers filed in support of the motion and the papers filed in opposition thereto, and upon the argument of the appeals, it is
ORDERED that the motion is denied as academic in light of our determination of the appeal from the order and judgment of foreclosure and sale (one paper) dated January 12, 2018 (Federal Natl. Mtge. Assn. v Gluck, ___ AD3d ___ [Appellate Division Docket No. 2018-03018; decided herewith]).
MASTRO, J.P., MILLER, DUFFY and GENOVESI, JJ., concur.
ENTER:
Maria T. Fasulo
Acting Clerk of the Court